UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-6442


NATHANIEL LEKAI HART,

                Plaintiff - Appellant,

          v.

BOBBY P. SHEARIN,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:14-cv-00727-GLR)


Submitted:   June 25, 2015                  Decided:   June 30, 2015



Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel Lekai Hart, Appellant Pro Se. Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Nathaniel   Lekai    Hart   appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.           We have

reviewed the record and find no reversible error.           Accordingly, we

affirm for the reasons stated by the district court.               Hart v.

Shearin, No. 1:14-cv-00727-GLR (D. Md. Feb. 23, 2015). We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                      2